     Case 1:21-cv-00112-NONE-JLT Document 1 Filed 01/27/21 Page 1 of 7



1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
9
10     Brian Whitaker                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       AE Retail West LLC, a Delaware            Act; Unruh Civil Rights Act
14     Limited Liability Company

15               Defendants.

16
17         Plaintiff Brian Whitaker complains of AE Retail West LLC, a Delaware
18   Limited Liability Company; and alleges as follows:
19
20     PARTIES:
21     1. Plaintiff is a California resident with physical disabilities. He is
22   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
23   injury. He is a quadriplegic. He uses a wheelchair for mobility.
24     2. Defendant AE Retail West LLC owned Aerie located at or about 5701
25   Outlets at Tejon Pkwy, Tejon Ranch, California, in December 2020.
26     3. Defendant AE Retail West LLC owns Aerie (“Store”) located at or about
27   5701 Outlets at Tejon Pkwy, Tejon Ranch, California, currently.
28     4. Plaintiff does not know the true names of Defendants, their business


                                            1

     Complaint
     Case 1:21-cv-00112-NONE-JLT Document 1 Filed 01/27/21 Page 2 of 7



1    capacities, their ownership connection to the property and business, or their
2    relative responsibilities in causing the access violations herein complained of,
3    and alleges a joint venture and common enterprise by all such Defendants.
4    Plaintiff is informed and believes that each of the Defendants herein is
5    responsible in some capacity for the events herein alleged, or is a necessary
6    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
7    the true names, capacities, connections, and responsibilities of the Defendants
8    are ascertained.
9
10     JURISDICTION & VENUE:
11     5. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
14     6. Pursuant to supplemental jurisdiction, an attendant and related cause
15   of action, arising from the same nucleus of operative facts and arising out of
16   the same transactions, is also brought under California’s Unruh Civil Rights
17   Act, which act expressly incorporates the Americans with Disabilities Act.
18     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is
20   located in this district and that Plaintiff's cause of action arose in this district.
21
22     FACTUAL ALLEGATIONS:
23     8. Plaintiff went to the Store in December 2020 with the intention to avail
24   himself of its goods and to assess the business for compliance with the
25   disability access laws.
26     9. The Store is a facility open to the public, a place of public
27   accommodation, and a business establishment.
28     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed


                                               2

     Complaint
     Case 1:21-cv-00112-NONE-JLT Document 1 Filed 01/27/21 Page 3 of 7



1    to provide wheelchair accessible paths of travel in conformance with the ADA
2    Standards as it relates to wheelchair users like the plaintiff.
3      11. The Store provides paths of travel to its customers but fails to provide
4    any wheelchair accessible paths of travel.
5      12. A problem that plaintiff encountered is that some of the paths of travel
6    inside the Store were too narrow.
7      13. Plaintiff believes that there are other features of the paths of travel that
8    likely fail to comply with the ADA Standards and seeks to have fully compliant
9    paths of travel for wheelchair users.
10     14. On information and belief, the defendants currently fail to provide
11   wheelchair accessible paths of travel.
12     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
13   personally encountered these barriers.
14     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
15   wheelchair accessible facilities. By failing to provide accessible facilities, the
16   defendants denied the plaintiff full and equal access.
17     17. The failure to provide accessible facilities created difficulty and
18   discomfort for the Plaintiff.
19     18. The defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22     19. The barriers identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the
24   Department of Justice as presumably readily achievable to remove and, in fact,
25   these barriers are readily achievable to remove. Moreover, there are numerous
26   alternative accommodations that could be made to provide a greater level of
27   access if complete removal were not achievable.
28     20. Plaintiff will return to the Store to avail himself of its goods and to


                                              3

     Complaint
     Case 1:21-cv-00112-NONE-JLT Document 1 Filed 01/27/21 Page 4 of 7



1    determine compliance with the disability access laws once it is represented to
2    him that the Store and its facilities are accessible. Plaintiff is currently deterred
3    from doing so because of his knowledge of the existing barriers and his
4    uncertainty about the existence of yet other barriers on the site. If the barriers
5    are not removed, the plaintiff will face unlawful and discriminatory barriers
6    again.
7      21. Given the obvious and blatant nature of the barriers and violations
8    alleged herein, the plaintiff alleges, on information and belief, that there are
9    other violations and barriers on the site that relate to his disability. Plaintiff will
10   amend the complaint, to provide proper notice regarding the scope of this
11   lawsuit, once he conducts a site inspection. However, please be on notice that
12   the plaintiff seeks to have all barriers related to his disability remedied. See
13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14   encounters one barrier at a site, he can sue to have all barriers that relate to his
15   disability removed regardless of whether he personally encountered them).
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     23. Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods and services of any
25   place of public accommodation is offered on a full and equal basis by anyone
26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27   § 12182(a). Discrimination is defined, inter alia, as follows:
28             a. A failure to make reasonable modifications in policies, practices,


                                               4

     Complaint
     Case 1:21-cv-00112-NONE-JLT Document 1 Filed 01/27/21 Page 5 of 7



1                 or procedures, when such modifications are necessary to afford
2                 goods,    services,    facilities,   privileges,      advantages,   or
3                 accommodations to individuals with disabilities, unless the
4                 accommodation would work a fundamental alteration of those
5                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
6             b. A failure to remove architectural barriers where such removal is
7                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
8                 defined by reference to the ADA Standards.
9             c. A failure to make alterations in such a manner that, to the
10                maximum extent feasible, the altered portions of the facility are
11                readily accessible to and usable by individuals with disabilities,
12                including individuals who use wheelchairs or to ensure that, to the
13                maximum extent feasible, the path of travel to the altered area and
14                the bathrooms, telephones, and drinking fountains serving the
15                altered area, are readily accessible to and usable by individuals
16                with disabilities. 42 U.S.C. § 12183(a)(2).
17     24. When a business provides paths of travel, it must provide accessible
18   paths of travel.
19     25. Here, accessible paths of travel have not been provided in conformance
20   with the ADA Standards.
21     26. The Safe Harbor provisions of the 2010 Standards are not applicable
22   here because the conditions challenged in this lawsuit do not comply with the
23   1991 Standards.
24     27. A public accommodation must maintain in operable working condition
25   those features of its facilities and equipment that are required to be readily
26   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27     28. Here, the failure to ensure that the accessible facilities were available
28   and ready to be used by the plaintiff is a violation of the law.


                                              5

     Complaint
     Case 1:21-cv-00112-NONE-JLT Document 1 Filed 01/27/21 Page 6 of 7



1    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
2    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
3    Code § 51-53.)
4       29. Plaintiff repleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
7    that persons with disabilities are entitled to full and equal accommodations,
8    advantages, facilities, privileges, or services in all business establishment of
9    every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      30. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      31. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              6

     Complaint
     Case 1:21-cv-00112-NONE-JLT Document 1 Filed 01/27/21 Page 7 of 7



1        2. Damages under the Unruh Civil Rights Act, which provides for actual
2    damages and a statutory minimum of $4,000 for each offense.
3        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
4    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
5
     Dated: January 20, 2021          CENTER FOR DISABILITY ACCESS
6
7
8
                                      By: _______________________
9
                                            Amanda Seabock, Esq.
10                                          Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
